Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments pertaining to the double patenting rejections in the previous office action are found persuasive; the double patenting rejections have been withdrawn.
Regarding the 35 USC 102 rejections of the previous office action, the Applicant has amended claim 1 to include the subject matter of previous claim 2, which was previously only rejected due to double patenting, but was otherwise allowable. Likewise, the Applicant has amended claim 7 to be in independent form, which was likewise previously only rejected due to double patenting, but was otherwise allowable.
The closest prior art is Adachi (US Patent 6,481,306, see rejection in previous office action). 
With respect to claim 1 as amended, while Adachi does disclose a worm wheel having a recess (inside of 24) and a connector (36), and a cushion member (34), Adachi does not disclose inter alia the worm wheel has a polygon-shaped recess and a connector with a first end portion in a polygon shape substantially complemental to the polygon-shaped recess such that the first end portion is tightly received in the polygon-shaped recess. First, the examiner notes the recess is not polygonal, as it contains curved surfaces (Fig. 3). More importantly, the shape of the connector (36) is not substantially complemental to the recess (inside of 24) in the gear wheel, since the gear wheel and the connector are not mirror images of each other and do not directly connect, but connect indirectly via the slits (34A, 34B) in the cushion member 34. Modifying the recess in the gear wheel and the first end of the connector to be complementary polygon-shapes would eliminate the cushion member (34) of Adachi as 
With respect to claim 7, Adachi does not disclose mounting means comprising at least one Ω-shaped clamp and two or more screws to tightly position the motor between the clamp and the housing. Even if there were room in the housing of Adachi to insert such a Ω-shaped clamp around the motor and attached to the housing, which there is not, there is no teaching, suggestion, or motivation in the prior art to modify Adachi to have the claimed clamp, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658